                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON HOWARD,                              :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 19-CV-5905
                                             :
MICHAEL RIHL, et al.,                        :
    Defendants.                              :

                                       MEMORANDUM

BARTLE, J.                                                         JANUARY 15th, 2020

       Plaintiff Brandon Howard, formerly a pretrial detainee housed at the Bucks County

Prison (“BCP”), has filed a civil rights complaint pursuant to 42 U.S.C. § 1983 and an

Application for Leave to Proceed In Forma Pauperis. Named as Defendants are Michael Rihl, a

Bensalem police officer; Ted Krimmel, the Bensalem Chief of Police; the Bensalem Police

Department; the “Bensalem Police Comm.;” Brian Hessenthaler, identified as the Chief

Operating Officer of Bucks County; Paul K. Lagana, Warden of BCP; the Bucks County District

Attorney’s Office; and David Heckler, a former District Attorney of Bucks County. For the

following reasons, Howard will be permitted to proceed without the payment of filing fees and

the Complaint will be dismissed in part with prejudice and in part without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), with the exception of one claim against Defendant Rihl that will

be permitted to proceed.
I.       FACTUAL ALLEGATIONS

         Howard alleges that he was arrested by Rihl in the summer of 2019 after being harassed

by Rihl for several years. 1 (ECF No. 3 at 3.) 2 Rihl threatened to “make Howard’s life miserable

while he was ‘locked up’ because of a physical altercation that occurred at the time of arrest and

the hostile exchange of words.” (Id.) Howard was detained at the BCP where he was

approached by another inmate named Spade who told Howard he was in possession of a form

generated by Rihl allegedly listing Howard as a confidential informant for the Bensalem Police

Department. (Id. at 3-4.) The form was allegedly provided to a criminal defendant as part of

criminal discovery in that defendant’s case. (Id.) Howard asserts that the form became the

source of several fights and assaults he sustained while detained at BCP, resulting in his

placement in punitive segregation. (Id. at 4.) He was later transferred to the Philadelphia Prison

System, but the allegation that he was a confidential informant “followed him” resulting in

several more fights, assaults and his placement in punitive segregation. (Id.) He alleges that

Defendant David Heckler, as the Bucks County District Attorney, had an obligation to ensure

Howard’s alleged status as a confidential informant was not released to the public or included in

discovery material provided to a criminal defendant.

         Howard alleges claims pursuant to 42 U.S.C. § 1983 on a Fourteenth Amendment state-

created danger theory, as well as on theories of intentional infliction of emotional distress, abuse


1
 A review of public dockets reflects that Howard was arrested on August 29, 2019 and again on
September 4, 2019 by the Bensalem Police Department for violating a protection from abuse
order. See Commonwealth v. Howard, CP-09-MD-2402-2019; Commonwealth v. Howard, CP-
09-MD-2457-2019 (C.P. Bucks Cty.). Those cases remain pending. Although Howard
submitted an institutional account statement with his application to proceed in forma pauperis, it
appears that Howard is no longer in custody.
2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
of process, intentional infliction of a hostile and dangerous atmosphere. (Id. at 3, 7.) He seeks

as relief that Rihl be removed as a police officer, the Bensalem Police Department “be

sanctioned,” and money damages. (Id. at 7.) Although listed in the caption of the Complaint,

Howard makes no substantive allegations against Defendants Krimmel, “Bensalem Police

Comm.,” Hessenthaler, or Lagana.

II.    STANDARD OF REVIEW

       Because Howard appears to be unable to pay the filing fee in this matter, the Court will

grant him leave to proceed in forma pauperis. Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii)

applies, which requires the Court to dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Howard is proceeding pro se, the Court construes

his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8’s “plain” statement

requirement, the Court should “ask whether, liberally construed, a pleading ‘identifies discrete

defendants and the actions taken by these defendants’ in regard to the plaintiff’s claims.”
Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the “plain” statement

requirement “even if it is vague, repetitious, or contains extraneous information” and “even if it

does not include every name, date, and location of the incidents at issue.” Id. at 93-94. The

important consideration for the Court is whether, “a pro se complaint’s language . . . presents

cognizable legal claims to which a defendant can respond on the merits.” Id. at 94.

       However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017). Dismissals

under Rule 8 are “‘reserved for those cases in which the complaint so confused, ambiguous,

vague, or otherwise unintelligible that its true substance, if any, is well disguised.’” Garrett, 938

F.3d at 94 (quoting Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       A.      Claims Against Defendants Krimmel, “Bensalem Police Comm.,”
               Hessenthaler, or Lagana

       Although listed in the caption of the Complaint, Howard makes no factual allegations

concerning Defendants Krimmel, “Bensalem Police Comm.,” Hessenthaler, or Lagana. Because

Howard presents no cognizable legal claims to which a defendant can respond on the merits, the

Complaint will be dismissed as to these Defendants. However, because the Court cannot say at

this time that Howard can never assert plausible claims, these Defendants will be dismissed

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Howard will be granted leave to

file an amended complaint to attempt to state plausible claims.
       B.      Claims Against the Bensalem Police Department

       Following the United States Supreme Court’s decision in Monell v. Dep’t of Soc. Servs.

of N.Y., 436 U.S. 658, 694 (1978) providing the governing law for the liability of municipalities

under § 1983, courts concluded that a police department is a sub-unit of the local government

and, as such, is merely a vehicle through which the municipality fulfills its policing functions.

See e.g. Johnson v. City of Erie, Pa., 834 F. Supp. 873, 878-79 (W.D. Pa. 1993). Thus, while a

municipality may be liable under § 1983, a police department, as a mere sub-unit of the

municipality, may not. Id.; Martin v. Red Lion Police Dept., 146 F. App’x. 558, 562 n.3 (3d Cir.

2005) (per curiam); Hadesty v. Rush Twp. Police Dep’t, Civ. A. No. 14-2319, 2016 WL

1039063, at *9 n.4 (M.D. Pa. Mar. 15, 2016). Therefore, the Bensalem Police Department is not

a proper defendant in this case under § 1983 and is dismissed with prejudice. 3

       C.      Claims Against the Bucks County District Attorney’s Office and David
               Heckler

       The Bucks County District Attorney’s Office must be dismissed with prejudice because

district attorney’s offices in Pennsylvania are not entities subject to suit under § 1983. See Reitz

v. Cty. of Bucks, 125 F.3d 139, 148 (3d Cir. 1997). The claim against David Heckler is also

subject to dismissal because prosecutors are entitled to absolute immunity from liability under §

1983 for acts that are “intimately associated with the judicial phase of the criminal process” such

as “initiating a prosecution and . . . presenting the State’s case.” Imbler v. Pachtman, 424 U.S.

409, 430-31 (1976). Moreover, District Attorneys and other supervisory prosecutors are likewise

entitled to absolute immunity from claims based on their role in pursuing a prosecution on behalf

of the Commonwealth. See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009). The only


3
 As discussed later, Howard has also failed to allege any basis for municipal liability. This is an
additional reason for dismissing the Bensalem Police Department.
allegation against Heckler is that he apparently provided discovery to another individual in the

course of that person’s criminal prosecution. Because providing discovery material is

“intimately associated with the judicial phase of the criminal process,” Heckler enjoys absolute

immunity from claims arising from that act.

       D.      Claims Against Rihl

       Howard asserts claims against Rihl in both his official and individual capacity. The

official capacity claims are subject to dismissal under § 1915(e)(2)(B). Claims against municipal

officials like police officers named in their official capacity are indistinguishable from claims

against the municipality that employs them. See Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (“Official-capacity suits . . . ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc.

Servs., 436 U.S. 658, 690, n. 55 (1978)). “[A]n official-capacity suit is, in all respects other than

name, to be treated as a suit against the entity.” Id.

       To state a claim for municipal liability, a plaintiff must allege that the municipality’s

policies or customs caused the alleged constitutional violation. See Monell, 436 U.S. at 694;

Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003). The plaintiff “must

identify [the] custom or policy, and specify what exactly that custom or policy was” to satisfy the

pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). Because

Howard asserts no policy or custom allegations, his official capacity claims against Rihl are not

plausible. The claim will be dismissed without prejudice and Howard will be granted leave to

file amended complaint if he can cure the defects the Court has identified. 4



4
 The “official capacity” claims against Defendant Krimmel, Hessenthaler, Lagana and Heckler
are also dismissed without prejudice for this additional reason.
       The “personal capacity” claim against Rihl asserts § 1983 liability based on a state

created danger theory. The essential elements of a plausible “state-created danger” claim under

the due process clause are: (1) the harm ultimately caused was foreseeable and fairly direct; (2)

a state actor acted with a degree of culpability that shocks the conscience; (3) a relationship

between the state and the plaintiff existed such that the plaintiff was a foreseeable victim of the

defendant’s acts, or a member of a discrete class of persons subjected to the potential harm

brought about by the state’s actions, as opposed to a member of the public in general; and (4) a

state actor affirmatively used his or her authority in a way that created a danger to the citizen or

that rendered the citizen more vulnerable to danger than had the state not acted at all. See Bright

v. Westmoreland Cty., 443 F.3d 276, 281 (3d Cir. 2006) (collecting cases). At this early stage of

the litigation, Howard may proceed on his individual capacity state-created-danger claim against

Defendant Rihl.

IV.    CONCLUSION

       The claims against Defendant David Heckler are dismissed with prejudice because the

Heckler is immune from suit from the action described in Howard’s Complaint. The claims

against Defendant Bensalem Police Department and the Bucks County District Attorney’s

Officer are also dismissed with prejudice because these are not proper defendants in a case under

§ 1983. All official capacity claims and all claims against Defendants Krimmel, “Bensalem

Police Comm.,” Hessenthaler, and Lagana are dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) because they are not plausible as pleaded. Howard will be permitted to file

an amended complaint if he wishes to do so with regard to these Defendants and claims.

Additional directions about filing an amended complaint are contained in the attached Order.
Should Howard decide not to amend his pleading, only his individual capacity claim against

Defendant Rihl will be served.

                                           BY THE COURT:


                                           /s/Harvey Bartle III_____________
                                           HARVEY BARTLE, III, J.
